                Case 16-10346-BLS          Doc 111     Filed 06/16/20       Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

IN RE:                                             *
DIANA MARIE MEEKINS
                                                   * Case No. 16-10346-BLS
                     Debtor(s)                       Chapter 7
                                                   *

                                                   *
*        *       *         *     *     *       *        *       *       *       *       *       *   *
U.S. BANK TRUST NATIONAL                           *
ASSOCIATION AS TRUSTEE OF TIKI
SERIES IV TRUST                                    * Objections Due: June 11, 2020 by 4:00 PM
                Movant.
                                                       Hearing Date: June 18, 2020 at 1:30 PM
v.                                                 *
DIANA MARIE MEEKINS, Debtor,
David W. Carickhoff, Trustee,                      *
                Respondents.
                                                   *
*        *       *         *     *     *       *        *       *       *       *       *       *   *

                        ORDER TERMINATING AUTOMATIC STAY
                     UNDER SECTION 362 OF THE BANKRUPTCY CODE

        AND NOW, TO WIT, the creditor U.S. Bank Trust National Association as trustee of
Tiki Series IV Trust Motion for Relief from Automatic Stay and Request for Adequate
Protection (Doc. No. 104) having been duly presented, heard and considered;

        The Court finds the facts as stated in the creditor's motion.

        IT IS HEREBY ORDERED that the Stay afforded by 11 U.S.C. § 362 and Fed. R.
Bankr. P. 4001 and Fed. R. Bankr. P. 9014, for an order terminating the automatic stay of 11
U.S.C. § 362 is hereby terminated so as to permit the creditor, its servicers, successors and/or
assigns, to enforce its security interest in 914 South Scott St, Middletown, DE 19709, through
foreclosure proceedings, judicial sale of the property and whatever other legal remedies which
may be available to the creditor under applicable State law.

       June 16, 2020
Date: _________________                        BY THE COURT:


                                               ______________________________________
                                               The Honorable Brendan Linehan Shannon
                                               U.S. Bankruptcy Court Judge


File No.: DE201900000253
